Judgment, Supreme Court, New York County (Richard Lowe III, J., at Mapp/Wade/Huntley hearings, plea and sentence), rendered August 16, 1989, convicting defendant of robbery in the second degree, and sentencing him, as a predicate felon, to a term of 3 to 6 years, unanimously affirmed.
On July 3, 1988, the defendant and an accomplice pushed down the 79 year old complainant and robbed him. The defendant was arrested approximately one block from the scene of the crime by two plainclothes police officers. They had observed the defendant being chased by a passerby. As defendant was seized, money stolen from the victim fell from defendant’s sweater, where it had been concealed.
Approximately two minutes after he was stopped, the defendant, who was handcuffed, was identified by the complainant after one of the officers gestured towards the defendant and asked, "Is this the man who robbed you?” At a Wade hearing, the Court refused to suppress the show-up identification since it occurred near the scene of the crime shortly after its commission (People v Rodriguez, 64 NY2d 738) and was not unnecessarily suggestive or conducive to irreparable mistaken identification. (People v Smith, 46 AD2d 639, affd 38 NY2d 882.) Concur — ¡Sullivan, J. P., Rosenberger, Wallach, Kupferman and Smith, JJ.